                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)



                 Exhibit 6: Defendant Analytical’s Rule 26(a)(1) Initial Disclosures




PPAB 5724182v1                        1
         Case 5:19-cv-00249-FL Document 33-8 Filed 07/17/20 Page 1 of 6
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:19-cv-249-FL
____________________________________
                                        )
MATTHEW BRADLEY,                        )
                                        )
      Plaintiff,                        )      ANALYTICAL GRAMMAR, INC.’S
v.                                      )      INITIAL DISCLOSURE STATEMENT
                                        )      UNDER FED. R. CIV. P. 26(a)(1)
ANALYTICAL GRAMMAR, INC.,               )
                                        )
      Defendant.                        )
____________________________________)

       Defendant Analytical Grammar, Inc. (“AG”) hereby submits the following disclosures

pursuant to Fed. R. Civ. P. 26(a)(1). AG expressly reserves the right to supplement or modify the

information set forth below, as needed and as required by Rule 26(a)(1).

A.     NAME, ADDRESS, AND TELEPHONE NUMBER OF EACH INDIVIDUAL
       LIKELY TO HAVE DISCOVERABLE INFORMATION THAT AG MAY USE
       TO SUPPORT ITS CLAIMS OR DEFENSES.

       1.       Matthew Bradley [address and telephone number unknown]

       Subjects of information: Upon information and belief, Mr. Bradley has information

concerning his allegations in his complaint, and the affirmative defenses and counterclaims

raised in AG’s answer thereto; the photograph at issue in his complaint; distribution of the

photograph by Mr. Bradley, AG, and others; terms and conditions Mr. Bradley placed on the

distribution of the photograph, if any; the viral distribution of the photograph as a meme, and Mr.

Bradley’s sanctioning thereof; changes made to the photograph or to his December 8, 2017

Facebook post of the photograph thereafter; his applications to register copyright for the

photograph, the registrations issued thereupon, and their validity and enforceability; any

copyright management information conveyed in connection with the photograph; any measures




            Case 5:19-cv-00249-FL Document 33-8 Filed 07/17/20 Page 2 of 6
taken by Mr. Bradley to market the photograph or to limit or monitor its distribution; any

communications between himself and AG; and the identity of witnesses who may have further

discoverable information regarding the same subjects.

       2.        Erin Karl

       Subjects of information: Ms. Karl is AG’s president. She has knowledge and information

concerning the allegations in Mr. Bradley’s complaint, and the affirmative defenses and

counterclaims raised in AG’s answer thereto. She may be contacted via AG’s counsel, Dan

Booth Law LLC, 60 Thoreau Street #121, Concord, MA 01742, 646-573-6596.

       3.        Melissa Kenney

       Subjects of information: Ms. Kenney is AG’s marketing manager. She has knowledge

and information concerning the viral distribution of, and AG’s use of, the photograph at issue in

the complaint, affirmative defenses, and counterclaims. She may be contacted via AG’s counsel,

Dan Booth Law LLC, 60 Thoreau Street #121, Concord, MA 01742, 646-573-6596.

       4.        Gene Boecker [address and telephone number unknown]

       Subjects of information: Mr. Boecker is a user of AG’s Facebook page. Upon

information and belief, he has knowledge and information concerning the viral distribution of,

and AG’s use of, the photograph at issue in the complaint, affirmative defenses, and

counterclaims.

       5.        Richard Liebowitz

       Subjects of information: Mr. Liebowitz is counsel for plaintiff Matthew Bradley. Upon

information and belief, he has knowledge and information concerning Mr. Bradley’s use of the

photograph at issue in the complaint, affirmative defenses, and counterclaims; AG’s use of the

photograph; Mr. Bradley’s applications to register copyright for the photograph; communications




                                         2
            Case 5:19-cv-00249-FL Document 33-8 Filed 07/17/20 Page 3 of 6
between Mr. Bradley and AG; and the identity of witnesses who may have further discoverable

information regarding the same subjects. His business address is Liebowitz Law Firm, PLLC, 11

Sunrise Plaza, Suite 305, Valley Stream, NY 11580, and his phone number is 516-233-1660.

       6.       Seth Hudson

       Subjects of information: Mr. Hudson is counsel for plaintiff Matthew Bradley. Upon

information and belief, he has knowledge and information concerning Mr. Bradley’s use of the

photograph at issue in the complaint, affirmative defenses, and counterclaims; AG’s use of the

photograph; communications between Mr. Bradley and AG; and the identity of witnesses who

may have further discoverable information regarding the same subjects. His business address is

Clements Bernard Walker PLLC, 4500 Cameron Valley Parkway, Charlotte, NC 28211, and his

phone number is 704-790-3600.

       7.       Witnesses listed by Plaintiff in his Initial Disclosure Statement.

       AG reserves the right to call any witness not listed above but identified through discovery

or investigation during this action.

B.     COPY AND/OR DESCRIPTION BY CATEGORY OF ALL DOCUMENTS, DATA
       COMPILATIONS, AND TANGIBLE THINGS IN AG’S POSSESSION,
       CUSTODY, OR CONTROL THAT AG MAY USE TO SUPPORT ITS CLAIMS
       OR DEFENSES.

       Based upon information reasonably available to AG at this time, AG may rely upon the

following categories of documents, data compilations, and things to support its defenses or

counterclaims in this case, which are located at 7615 Vista Del Rey Lane, Raleigh, NC 27613.

AG reserves the right to supplement this disclosure.

       1.       AG’s Facebook page and electronic records of posts and comments thereon.

       2.       Mr. Bradley’s Facebook page and electronic records of posts and comments

                thereon.



                                         3
            Case 5:19-cv-00249-FL Document 33-8 Filed 07/17/20 Page 4 of 6
       3.       Correspondence between Mr. Bradley and AG or their representatives.

       4.       Documents, tangible things, and electronic records pertaining to AG’s Facebook

                page.

       5.       Electronic records of Mr. Bradley’s photograph on Facebook and other websites.

       6.       Electronic records of other photographs of levels.

       7.       Documents and materials filed by the parties in this action.

       8.       Documents and materials listed by Plaintiff in his Initial Disclosure Statement.

C.     COMPUTATION OF DAMAGES.

       AG has not made any demand for damages to date. AG reserves the right to supplement

this disclosure in a timely fashion.

D.     INSURANCE AGREEMENTS.

       AG is not aware of the existence of any insurance agreement relevant to this case. AG

reserves the right to supplement this disclosure in a timely fashion.



                                              /s/ Dan Booth
                                              Dan Booth (special appearance entered)
                                              Dan Booth Law LLC
                                              60 Thoreau Street #121
                                              Concord, Massachusetts 01742
                                              dan@danboothlaw.com
                                              Massachusetts Bar No. 672090

                                              Attorney for Defendant Analytical Grammar, Inc.


                                              /s/ Christopher M. Thomas
                                              Christopher M. Thomas
                                              N.C. State Bar No. 31834
                                              christhomas@parkerpoe.com
                                              Catherine R.L. Lawson
                                              N.C. State Bar No. 44574
                                              catherinelawson@parkerpoe.com


                                         4
            Case 5:19-cv-00249-FL Document 33-8 Filed 07/17/20 Page 5 of 6
                                          PNC Plaza
                                          301 Fayetteville Street, Suite 1400 (27601)
                                          P.O. Box 389
                                          Raleigh, North Carolina 27602-0389
                                          Telephone: (919) 835-4626
                                          Facsimile: (919) 834-4564

                                          Local Civil Rule 83.1(d) Attorneys for
                                          Defendant Analytical Grammar, Inc.


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Analytical Grammar, Inc.’s Initial

Disclosure Statement Pursuant to Fed. R. Civ. P. 26(a)(1) was served via email, pursuant to a

prior agreement between the parties, upon the parties’ counsel Seth Hudson at

shudson@worldpatents.com and Richard Liebowitz at rl@liebowitzlawfirm.com on this October

23, 2019.

                                          /s/ Dan Booth




                                         5
            Case 5:19-cv-00249-FL Document 33-8 Filed 07/17/20 Page 6 of 6
